Citation Nr: 1828278	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  12-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

The Veteran served on active duty from June 1998 to November 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2012.  In January 2015 and September 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's bilateral foot disability did not have its onset during active service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral foot disability, to include bilateral plantar fasciitis, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided a VA medical examination in May 2015.  The examination, along with the November 2016 medical opinion, are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran contends that he has bilateral plantar fasciitis due to his active duty service.  Specifically, the Veteran has stated that his bilateral plantar fasciitis is a result of airborne parachute jumps and frequent road marches with heavy packs in service.  (See July 2011 statement and October 2012 Board video conference hearing testimony).  Service treatment records are silent for any complaints or treatment for a foot condition, bilaterally.  

The Board acknowledges a current bilateral foot condition.  A January 2011 VA treatment record, from Dr. D.J., notes that the Veteran had continued "ATFL" (anterior talofibular ligament) pain on the right side.  The VA examiner noted that the Veteran had probable tarsal tunnel syndrome on the left side.  It was noted that these conditions were exacerbated by "IADL" (independent activities of daily living) military duty and "PLFs" (parachute landing falls).  An October 2012 VA treatment record, from Dr. M.P., reflects that the Veteran had pain along the flexor hallucis longus tendon at the tarsal tunnel region, and along the sinus tarsus region of the foot.  The VA examiner indicated that this could be caused by the ganglionic cyst which may have been caused by high impact on the calcaneus, such as jumping.  A magnetic resonance imaging (MRI) revealed a small partially loculated ganglion near the lower aspect of the tarsal tunnel, small effusion of the posterior subtalar joint, and intact plantar fascia.  The assessments were: tarsal tunnel syndrome, flexor hallucis longus tendonitis, plantar fasciitis, sinus tarsitis, and severe pronation.  Upon MRI, the Veteran had a ganglionic cyst in the tarsal tunnel.  The VA examiner noted that this could cause paresthesia of the plantar foot, and tendonitis of the PT and flexor halluces longus tendon.

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  A VA examination was obtained in May 2015.  A diagnosis of plantar fasciitis was provided.  The VA examiner opined that the Veteran's claimed condition was less likely as not incurred in or caused by his military service.  The VA examiner stated that the Veteran had no in-service complaints of, treatment for, or a diagnosis of a foot injury or problem.  The VA examiner noted dates of medical examination reports which reflected no complaints of foot pain by the Veteran.  Diagnoses of bilateral plantar fasciitis and a left ganglion cyst were noted.  The examiner concluded that the Veteran's foot condition was most likely due to aging, trauma secondary to the Veteran's unstable ankles, and/or obesity.  The VA examiner noted factors that could increase the risk factors of developing plantar fasciitis as age, certain types of exercises, faulty foot mechanic, obesity and occupations.  

Pursuant to the Board's September 2016 remand for a medical opinion for a VA examiner to discuss the January 2011 and October 2012 VA treatment notes, in a November 2016 medical opinion, the VA examiner added that the diagnosed right ATFL pain and the "probable" left tarsal tunnel syndrome noted in January 2011 which had been described as being "exacerbated by" the Veteran's military service, were not noted as to have been "caused by" the Veteran's active duty service and were not present during or prior to his service; thus, it was unlikely that the conditions were exacerbated by his service.  The VA examiner also noted that the podiatry note of October 2012 was nebulous at best.  

The VA examiner also stated that the weakest and most commonly injured ligament in the ankle was the anterior talofibular ligament.  This was a lateral ligament, which means it consists of a band of connective tissue and is located on the outside of the ankle.  Next, the VA examiner noted factors that may increase the risk of ganglion cysts included sex and age, osteoarthritis, and joint and tendon injuries.  The VA examiner also noted that tarsal tunnel syndrome may be caused by an injury or disease ,or due to the natural shaping of the foot.  Possible causes may include having flat feet or fallen arches, swelling caused by an ankle sprain, diseases such as arthritis or diabetes, and an enlarged or abnormal structure.

The Board finds that the May 2015 and September 2016 VA opinions are the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The January 2011 and October 2012 VA treatment notes contain no rationale or confirmation of a claims file review and are of less probative value as a consequence.  Further, the October 2012 opinion is too speculative to establish a medical nexus.  It has been held that the use of equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

The Veteran's lay statements have been considered.  While the Veteran contends that his bilateral foot disability is related to his military service, there is no indication that he has specialized training or credentials in orthopedic or podiatric medicine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis of a foot disability requires medical testing and training to identify.  Thus, the Veteran's lay opinion as to the diagnosis or etiology of his claimed disability is not competent medical evidence and is assigned less probative weight.

In sum, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a bilateral foot disability is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral foot disability, to include bilateral plantar fasciitis, is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


